Citation Nr: 1023272	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for type 
II diabetes mellitus as due to herbicide (Agent Orange) 
exposure and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for diabetic 
retinopathy as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction as secondary to type II diabetes mellitus.

4.  Entitlement to an effective date prior to May 10, 2002, 
for the increased rating award for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
November 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003, January 2006, and April 
2008 rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

The Veteran had a video hearing before the undersigned 
Veterans Law Judge in March 2010.  A transcript of that 
proceeding has been associated with the claims file.

The Veteran's case was remanded by the Board for additional 
development in May 2009.  The case is once again before the 
Board.

The Board notes that the May 2009 Board remand included the 
issue of entitlement to service connection for sleep apnea.  
In a January 2010 statement to an RO representative, the 
Veteran stated that he desired to withdraw his sleep apnea 
claim.  The Veteran confirmed his desire to withdraw the 
claim during the March 2010 Board hearing noted above.  As 
such, this issue is no longer on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for diabetic 
retinopathy and erectile dysfunction, both claimed as 
secondary to diabetes mellitus, are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2003 rating decision (of which the 
Veteran received notice in May 2003) denied service 
connection for diabetes mellitus, type II, finding no 
evidence of in-service treatment for diabetes or evidence of 
in-service Agent Orange exposure. 
 
2.  Evidence received since April 2003 rating decision raises 
a reasonable possibility of substantiating the Veteran's 
diabetes mellitus, type II, claim. 
 
3.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran was exposed to Agent 
Orange or other herbicides in service. 

4.  In an October 1993 rating action, the RO reduced the 
Veteran's evaluation for bronchial asthma from 30 percent to 
10 percent, effective January 1, 1994; the Veteran filed a 
timely notice of disagreement; the RO issued a statement of 
the case (SOC) affirming the reduction; the Veteran filed a 
timely substantive appeal; a final supplemental statement of 
the case (SSOC) was issued in November 1996; and, in response 
to the November 1996 SSOC, the Veteran submitted a statement 
in January 1997 withdrawing his claim. 

5.  In a March 2001 rating decision, the Veteran was notified 
that the 10 percent disability rating for bronchial asthma 
was continued; the Veteran did not appeal this decision.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied the claim for 
entitlement to service connection for diabetes mellitus, type 
II, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009). 
 
2.  Evidence received since the April 2003 rating decision in 
relation to the Veteran's claim for entitlement to service 
connection for diabetes mellitus, type II, is new and 
material, and, therefore, the claim may be reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009). 
 
3.  Resolving doubt in favor of the Veteran, his diabetes 
mellitus, type II, was incurred as a result of military 
service.  38 U.S.C.A. § 1110, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009). 

4.  The criteria for an effective date prior to May 10, 2002, 
for a 30 percent evaluation for bronchial asthma, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
In light of the favorable decision herein as to the issue of 
entitlement to service connection for diabetes mellitus, type 
II, the Board finds that any deficiencies in notice were not 
prejudicial to the Veteran.  

With respect to the claim for an earlier effective date for 
the increased rating for bronchial asthma, under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim. The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal. See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008). Thus, 
any error related to this element is harmless. 
 
The Board notes that the Veteran's appeal as to the effective 
date assigned for his increased rating for bronchial asthma 
arose from his disagreement with an increased rating 
decision.  Since the claim as to an earlier effective date is 
considered a "downstream" issue, a specific VCAA notice 
letter was not required.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003) (if, in response to notice of its decision on a claim 
for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).  Moreover, the Federal 
Circuit has held that 38 U.S.C. § 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Nevertheless, VCAA letters dated in 
September 2002 and June 2009 fully satisfied the above listed 
notice requirements.  Furthermore, it is clear from the 
statements of the Veteran and his representative that they 
understood how to substantiate the claim on appeal.  Thus, 
any error in the content or timing of notice is 
nonprejudicial.

The June 2009 letter also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran was provided a VA examination with 
respect to his PTSD in October 2002 and, more recently, in 
January 2007.  Another examination is not necessary in 
connection with the claim because the examination would show 
only the Veteran's current level of disability and could not 
show evidence of the Veteran's level of disability prior to 
May 10, 2002, that is the applicable time frame for the claim 
on appeal.  VA has sufficiently satisfied its duties to 
inform and assist the Veteran in the development of his 
claims, and he is not prejudiced by the Board considering the 
merits of the claim in this decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided). 
 
New and Material Evidence 

The Veteran is seeking entitlement to service connection for 
diabetes mellitus, type II, as a result of in-service 
exposure to herbicides.  Specifically, the Veteran claims 
that he was exposed to Agent Orange while serving in Thailand 
during the Vietnam conflict.  The Veteran contends that he 
was exposed to Agent Orange or other herbicides during his 
duties driving a supply truck, while on guard duty at the 
main gate outside the perimeter fence, sprayed directly with 
herbicides, or through some other means.   
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2009).  

In an April 2003 rating decision, the RO denied service 
connection for diabetes mellitus, type II.  Although the 
Veteran initiated an appeal of that decision by filing a 
timely Notice of Disagreement, he did not perfect his appeal 
by submitting a VA Form 9 or its equivalent following receipt 
of the SOC.  Therefore, the April 2003 rating decision is 
final. 
 
At the time of the April 2003 decision, the record included 
service treatment records that did not reflect any 
complaints, treatment, or diagnosis of diabetes mellitus, 
type II, during service.  Indeed, the Veteran has conceded 
that he was not diagnosed with diabetes until approximately 
1991, or more than two (2) decades after service.  Post-
service treatment records confirm a diagnosis of diabetes 
mellitus, type II, in approximately 1991 and intermittent 
treatment for the disorder thereafter.  In multiple 
statements and treatment records the Veteran asserted that he 
had been exposed to Agent Orange during service in Thailand 
and attributed his current diabetes mellitus, type II, to 
that claimed exposure.  

The Veteran also was afforded an Agent Orange examination in 
March 2005.  At that time the Veteran reported Agent Orange 
exposure during service in Thailand from March 1969 to March 
1970, and reported diabetes mellitus, type II, with certain 
complications, to include diabetic retinopathy and erectile 
dysfunction.  In the examiner's conclusions he also noted, 
"History of exposure to Agent Orange during service in 
Thailand." 
 
Potentially relevant evidence received since the April 2003 
rating decision includes a May 2009 letter from the Veteran's 
VA treating physician, declassified evidence of herbicide 
usage near military bases in Thailand during the period in 
question, and multiple statements from the Veteran.     
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id at 284. 
 
As noted above, the Veteran's petition to reopen his claim 
for service connection for diabetes mellitus, type II, was 
denied most recently in an April 2003 rating decision.  At 
that time, the RO found that the Veteran had not provided 
evidence that he had been exposed to Agent Orange in-service 
and there was no evidence of a diagnosis of diabetes 
mellitus, type II, in service.      

Again, the Veteran claims he was exposed to Agent Orange 
while in service in Thailand, which he believes is the cause 
of his current diabetes mellitus, type II.  As noted, for 
evidence to be new and material in this matter, it would have 
to tend to show that the Veteran was exposed to Agent Orange 
in service or that he was diagnosed or treated for diabetes 
mellitus, type II, in service.  

The records obtained since the April 2003 rating decision 
show ongoing treatment for diabetes mellitus, type II.  In 
addition, the VA treatment records include a May 2009 letter 
from the Veteran's treating VA physician who noted the 
Veteran had diabetes that had been associated with Agent 
Orange exposure.  

The Veteran also submitted a document titled "Project CHECO 
Southeast Asia Report: Base Defense in Thailand."  The 
document noted that herbicide was used to assist in 
vegetation control between 1968 and 1972.  With respect to 
Nakhon Phanom Royal Thai Air Force Base, where the Veteran 
claims to have been stationed, "heavy use of herbicides kept 
the growth under control in the fenced areas.  Interior 
vegetation was usually kept closely cut."

The record also included other statements from the Veteran 
claiming that he was exposed to Agent Orange in service and 
attributing his current diabetes mellitus, type II, to that 
exposure.  The Veteran also testified during the March 2010 
Board hearing that in the course of his duties as a supply 
clerk he regularly transported supplies by truck between 
facilities.  The Veteran also contended that he performed 
guard duty at the front gate to Nakhon Phanom for several 
weeks.

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the document regarding herbicide 
usage in and near Thai air bases between 1968 and 1972 and 
given the Veteran's MOS as a supply clerk and his testimony 
that he regularly drove supplies by truck between facilities 
and performed guard duty for a limited time, at the very 
least, raises a reasonable possibility of substantiating the 
claim and constitutes new and material evidence sufficient to 
reopen the Veteran's claim. 

Having reopened the claim for service connection for diabetes 
mellitus, type II, the Board will now evaluate that claim on 
the merits.

Service Connection

As noted above, the Veteran contends that his current 
diabetes mellitus, type II, is a result of in-service 
exposure to Agent Orange while serving in Thailand in 1969 
and 1970.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 
 
Certain diseases, to include diabetes mellitus, type II, may 
be presumed to have been incurred in service when manifest to 
a compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  The above provision is inapplicable in this 
case, as the medical evidence shows and the Veteran concedes 
that he was not diagnosed with diabetes mellitus, type II, in 
service or within one (1) year of service. 
 
However, if a Veteran was exposed to a herbicide agent during 
active military, naval, or air service, certain diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2009).  Such diseases include, among 
others, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes).  Id.

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).  To establish a right to compensation for a 
present disability on a direct basis, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Accordingly, the Board will consider service connection on a 
presumptive and direct basis.

As noted above, the Veteran's service treatment records do 
not reflect any complaints, treatment, or diagnoses of 
diabetes mellitus, type II, during service, nor does the 
Veteran contend that he developed diabetes mellitus, type II, 
in service. 
 
The Board notes that the medical evidence of record does 
reflect that the Veteran has a current diagnosis of diabetes 
mellitus, type II, with initial diagnosis in approximately 
1991.  
 
With respect to granting service connection for diabetes 
mellitus, type II on a presumptive basis due to exposure to 
Agent Orange or other herbicides, the evidence of record 
reflects that the Veteran served in Thailand in 1969 and 
1970.  
 
Insofar as exposure to Agent Orange in Thailand is concerned, 
the Department of Defense has indicated to the VA Chief 
Officer for Public Health and Environmental Hazards that 
there was some limited spraying of the herbicide Agent Orange 
in Thailand, but this occurred in 1964 and 1965, or several 
years prior to the Veteran's service in Thailand.  However, 
as discussed above, the Veteran submitted documents 
indicating that herbicides were used to maintain clear site 
lines around the perimeter of air bases between 1968 and 
1972, to include Nakhon Phanom to which the Veteran claims to 
have regularly transported supplies by truck.  The Veteran's 
DD 214 indicates an MOS equivalent to that of an inventory 
clerk.  The Veteran contends that he regularly transported 
inventory by truck between military facilities in the course 
of his duties.  The Board finds that the Veteran's contention 
as to regularly transporting material between facilities is 
consistent with his listed MOS.  Despite, the Veteran's MOS, 
it is also not inconceivable that he performed guard duty for 
a limited time, as he has alleged.  Therefore, the Board 
concludes that there is at least an approximate balance of 
positive and negative evidence as to whether the Veteran was 
exposed to herbicides while serving in Thailand in 1969 and 
1970.

Thus the Veteran has a current diagnosis of diabetes 
mellitus, type II, and conceded exposure to herbicides.  
While the Board recognizes that the Veteran has certain risk 
factors for diabetes, including his weight, there is no 
medical evidence of record that the Veteran's diabetes 
mellitus, type II, is attributable to some cause other than 
herbicide exposure.

Therefore, as in-service exposure to herbicides has been 
conceded and the Veteran has a current diagnosis of diabetes 
mellitus, type II, the Board concludes the Veteran is 
entitled to a grant of service connection for his diabetes 
mellitus, type II, on a presumptive basis.  38 C.F.R. § 
3.309(e)


 
Earlier Effective Date

The Veteran contends that the 10 percent rating for his 
service-connected bronchial asthma disorder prior to May 10, 
2002 did not accurately reflect the severity of his 
condition.  Specifically, the Veteran asserts that his rating 
was wrongly reduced from 30 percent to 10 percent in an 
October 1993 rating decision and, as his symptomatology 
remained relatively consistent from that time through May 10, 
2002, that he should be afforded a rating of 30 percent back 
to 1993.   

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 
3.151(a) (2009).  In general, the effective date of an award 
based on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).  

Generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2009).  However, if the claim is received within one 
(1) year after separation from service, the effective date of 
an award of disability compensation shall be the day 
following separation from active service.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2009). 
 
A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication or action, indicating an 
intent to apply for one or more benefits under laws 
administered by the VA from a veteran may be considered an 
informal claim.  Such an informal claim must identify the 
benefits sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the Veteran for execution.  38 C.F.R. § 3.155(a) 
(2009).  To determine when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992). 
 
Determining whether the effective date assigned for an 
increased rating is correct or proper under the law requires 
a determination of the date of the receipt of the claim for 
the increased rating, as well as a review of all the evidence 
of record to determine when an increase in disability was 
"ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 
(1992). 
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App 125 (1997).  Thus, 
three possible dates may be assigned depending on the facts 
of the case: if an increase in disability occurs after the 
claim is filed, the date that the increase is shown to have 
occurred (date entitlement arose); if an increase in 
disability precedes the claim by a year or less, the date 
that the increase is shown to have occurred (factually 
ascertainable); and if an increase in disability precedes the 
claim by more than a year, the date that the claim is 
received (date of claim).  Id. at 126. 
 
A review of the Veteran's adjudicative history shows that his 
original claim for service connection for asthma was granted 
in a July 1972 rating decision.  At that time, the RO 
assigned a 10 percent disability rating under Diagnostic Code 
(DC) 6602, effective from November 24, 1971.  In a November 
1977 rating decision, the RO increased the Veteran's rating 
from 10 percent to 30 percent, effective May 19, 1977.  In 
August 1992, the Veteran brought a claim for increased rating 
for his asthma.  Following review of the record, in a March 
1993 rating decision the RO proposed reducing the Veteran's 
benefits from 30 percent to 10 percent.  After having 
followed the proper procedure for reducing a veteran's 
benefits, in an October 1993 rating action, the RO reduced 
the Veteran's evaluation for bronchial asthma from 30 percent 
to 10 percent, effective January 1, 1994.  The Veteran filed 
a timely notice of disagreement in December 1993.  The RO 
issued a statement of the case affirming the reduction in 
February 1994.  The Veteran filed a timely substantive appeal 
in March 1994.  After additional development, a final 
supplemental statement of the case (SSOC) was issued in 
November 1996.  In response to the November 1996 SSOC the 
Veteran submitted a statement in January 1997 withdrawing his 
claim.  No further appeal was initiated, and the RO's 
decision became final.  See 38 U.S.C.A. §§ § 5110, 7105; 38 
C.F.R. §§ 20.302(a), 20.1103 (2005). 

In a subsequent March 2001 rating decision, the Veteran was 
notified that the 10 percent disability rating for bronchial 
asthma was continued; the Veteran did not appeal this 
decision and the decision is final.  In an April 2003 rating 
decision, the RO increased the Veteran's rating for bronchial 
asthma from 10 percent to 30 percent, effective the date of 
the claim, May 10, 2002.  The Veteran contends that he is 
entitled to an effective date prior to May 10, 2002 for the 
30 percent rating for his service-connected asthma. 
 
As previously stated, the October 1993 and March 2001 rating 
decisions are final.  Consequently, the effective date for 
the assignment of a 30 percent disability rating for 
bronchial asthma may be no earlier than a new application.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As noted above, 
in a rating increase case, when a claim is received 
subsequent to a prior final denial, and the RO finds a basis 
for granting the benefit sought, the question under § 
5110(b)(2) becomes whether it was factually ascertainable 
that an increase was warranted within the year preceding the 
date of the claim.  38 C.F.R. § 3.400; Hazan, supra.  This 
determination is to be made on the basis of all the evidence 
of record.  Id.; Swanson v. West, 12 Vet. App. 442 (1999).  
However, when it is determined that the factually 
ascertainable increase occurred more than one year prior to 
the receipt of the claim for an increase, the effective date 
is governed by the general rule that the effective date is 
the later of the date of increase or the date of claim.  
Harper, supra; 38 C.F.R. § 3.400(o)(2).

As the Veteran's claim for an increased rating for bronchial 
asthma was received on May 10, 2002, an effective date as 
early as May 10, 2001 could be granted if it were factually 
ascertainable that an increase in disability had occurred 
within that year.  However, in this case, the increased 
evaluation was awarded under the criteria of 38 C.F.R. § 
4.97, Diagnostic Code 6602, which provides that a 30 percent 
rating is warranted for bronchial asthma when the evidence 
establishes that the disability is manifested by an FEV-1 of 
56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; the need for daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  Here, the medical evidence of record is negative 
for specific treatment for the Veteran's asthma in the one-
year period preceding May 10, 2002.  The Board observes that 
during an October 2002 VA examination the Veteran reported 
that he was seen at the VA for his asthma every two to three 
months, but acknowledged that he had not been hospitalized 
for his asthma since September 2000 and had had no recent 
asthma exacerbations.  Certainly, the Board has considered 
his lay assertion that the severity of his asthma had 
remained unchanged for years.  However, such a general lay 
contention does not establish that he met the criteria for a 
higher rating under the applicable diagnostic code in the 
year prior to May 10, 2002.  For this reason, and in the 
absence of medical evidence establishing that he met such 
criteria, the Board concludes that it is not factually 
ascertainable that there was an increase in the Veteran's 
disability in the year prior to May 10, 2002.  In essence, 
without evidence showing that an increase in disability 
preceded the claim by a year or less, the general rule 
applies, and thus, the effective date of the Veteran's claim 
is governed by the later of the date of increase or the date 
the claim is received.  38 C.F.R. § 3.400(o)(1). 
 
As stated above, based on the results from the October 2002 
VA examination, the RO, in an April 2003 rating action, 
increased the disability rating for the Veteran's service-
connected asthma from 10 percent to 30 percent disabling 
under DC 6602, effective from the date of claim.  Thus, 
although the increase in disability was shown after the 
Veteran filed his claim, the RO has assigned a date of May 
10, 2002, the date the RO received the claim, for the 
effective date for the grant of a 30 percent rating for 
asthma.  As such, the RO has assigned an effective date that 
benefited the Veteran beyond the technical requirements of 
the law.  See Williams v. Gober, 10 Vet. App. 447, 452 
(1997).  Under 38 C.F.R. § 3.400(o)(1), the effective date 
for an increase in disability compensation is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  Therefore, in light of the 
above, the Board finds that an effective date prior to May 
10, 2002 for the 30 percent rating for the service-connected 
asthma is not warranted, and the claim must be denied. 
 
Finally, the Board has considered the Veteran's argument that 
the October 1993 rating decision wrongly reduced his rating 
for bronchial asthma from 30 percent to 10 percent.  The 
Veteran asserts that his condition has remained consistent 
and that if a 30 percent rating is warranted from May 10, 
2002, then a 30 percent rating is warranted back to 1993.  It 
is noteworthy, that the Veteran's arguments do not go so far 
as to amount to an allegation of CUE.  In Fugo v. Brown, 
6 Vet. App. 40 (1993), the Court stated that CUE is a very 
specific and rare kind of error and if the Veteran wishes to 
reasonably raise CUE there must be "some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Thus, as a threshold matter, the Veteran must plead CUE with 
sufficient particularity.  Id.  The Court in Fugo also held 
that allegations that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Id.  Here, it is clear the 
Veteran never with any specificity alleged CUE with the 
October 1993 rating decision.  Rather, the Veteran argues 
that his asthma disorder was consistent in severity and, 
therefore, that his rating should not have been reduced.  The 
Board notes that the Veteran's treatment records and 
contemporaneous pulmonary tests were of record at the time of 
the October 1993 rating decision.  In sum, the Veteran is not 
alleging the correct facts were not available to the 
adjudicators or that some other specific "error" was made.  
Rather, the Veteran is merely disagreeing with the Board's 
analysis of the facts and weighing of the evidence.  The 
Veteran's arguments simply do not amount to alleging CUE as 
to disturb the finality of any past unappealed rating 
decision.  The Board also finds it significant that the RO 
considered the issue of CUE with respect to the October 1993 
rating decision in a September 1996 rating decision.  As 
noted above, in a January 1997 statement the Veteran withdrew 
all claims then on appeal.  Thus, the October 1993 rating 
decision is final.  
 
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the Veteran's claim, such rule is not for 
application in this case.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for diabetes mellitus, type 
II, is reopened.

Entitlement to service connection for diabetes mellitus, type 
II, is granted.

Entitlement to an effective date prior to May 10, 2002, for 
the increased rating award for bronchial asthma is denied.


REMAND

The Veteran is also seeking entitlement to service connection 
for diabetic retinopathy and erectile dysfunction, claimed as 
secondary to the Veteran's service-connected diabetes 
mellitus, type II.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of these 
claims. 
 
The duty to assist required under the VCAA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  In McLendon v. 
Nicholson, the Court held that the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the Veteran qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, a VA medical examination and opinion has not 
been obtained in connection with the Veteran's claims for 
service connection for his diabetic retinopathy and erectile 
dysfunction.  The Board notes the claims file includes a 
March 2005 Agent Orange examination, wherein the examiner 
noted that an eye doctor had diagnosed the Veteran with 
diabetic retinopathy.  The Board observes that prior and 
subsequent treatment records have not included a diagnosis of 
diabetic retinopathy.  Indeed, an eye examination from 
January 1995 indicated no acute problems and VA treatment 
records from as recently as June 2009 note that the Veteran 
has diabetes mellitus, type II, but without complications.   

In addition, the March 2005 Agent Orange examiner noted that 
the Veteran suffered from erectile dysfunction as a 
complication of his diabetes mellitus, type II.  The examiner 
provided no rationale for this statement and it appears to 
have been merely a transcription of a claim raised by the 
Veteran.  The Veteran's treatment records do not otherwise 
indicate a diagnosis of erectile dysfunction, much less 
linking any erectile problems to the Veteran's diabetes 
mellitus, type II.  That said, the Board recognizes that the 
Veteran is competent to report physical symptoms observed or 
experienced, to include erectile problems.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  

Given the above and because the evidence of record does not 
include confirmed diagnoses of diabetic retinopathy and 
erectile dysfunction or a medical opinion based on a complete 
review of the Veteran's claims file that discusses the 
likelihood that any diabetic retinopathy or erectile 
dysfunction was caused or aggravated by the Veteran's 
service-connected diabetes mellitus, type II, the Board 
concludes that a VA medical examination and opinion is needed 
in order to render a decision in this case.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, the Board finds that all of the Veteran's VA 
treatment records dated after June 2009 should be obtained 
and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1. Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from all applicable VA 
facilities from June 2009 to the present.  
Any negative responses should be 
documented in the file and the Veteran 
must be provided with an opportunity to 
provide such medical records.  

2.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examinations 
for diabetic retinopathy and erectile 
dysfunction.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that 
it has been reviewed.  After reviewing 
the file, the examiner should render an 
opinion as to whether it is at least as 
likely as not that (i.e., a probability 
of 50 percent or greater) the Veteran has 
diabetic retinopathy or erectile 
dysfunction that has been caused or 
aggravated by a service-connected 
disability, particularly the Veteran's 
service- connected diabetes mellitus, 
type II, or any other incident of 
service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After the above is complete, 
readjudicate the Veteran's claims.  If 
one or both of the claims remains denied, 
issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


